DETAILED ACTION
	Claims 1-3, 5-9 and 11-15 are pending. Claims 4 and 10 are canceled. Claims 1-3, 5-9 and 11-12 are amended.  Claims 14-15 are new. This is in response to Applicant’s arguments and amendments filed on June 20, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Drawing objection is withdrawn in view the amendment to par. [0028] of the specification.
	Regarding claims 2, 4, 5, 6, 7, 8, 10, 11, 12 and 13 in view of 112(b) rejections, the rejections are withdrawn in view of the amendments to the claims.
	Regarding claims 1 and 7 in view of 103 rejection, Applicant argues the art of record do not teach comparing the received one-time password with each of the possible one-time passwords to identify one of the possible one-time passwords that matches the received one-time password; and determining an identity of the client application that sent the one-time password by identifying one of the client applications that corresponds to the one matched possible one-time password (Remarks, page 7). 
	Applicant admitted Song teaches a one-for-one correspondence in which only one server-side one-time password is generated for each access token (i.e., received one-time password) where a server generates multiple server-side one-time passwords for the respective access tokens. Applicant asserts the claims recite multiple possible one-time passwords are generated for each received one-time password (Remarks, page 8). This assertion is incorrect. Because the claims recite each of the possible one-time passwords corresponds to a different client application which analogous to Song teaching a server generates multiple server-side one-time passwords for the respective access tokens where each access token associated with a unique client device (par. [0020] and [0037).
	For this reason, the rejection sustains.
	This action is Final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US Pub 20150172280) in view of Bowness (U.S. Patent 8412928) 
Regarding claim 1, Song teaches a method, comprising: generating a one-time password using a client application; receiving a one-time password (OTP) from the client application (Song: [0018-0019] discloses a one-time password generated from a client application requesting the authentication server to authenticate a user of the client). 
computing a plurality of possible one-time passwords that are valid within a time window, wherein each of the possible one-time passwords corresponds to a different client application (Song: [0037] discloses the computing all possible one-time passwords using the authentication request time and the account information of the client. If there are plurality of access tokens corresponding to the account information, the server-side OTP generating module generates a plurality of server-side OTPs for the respective access tokens. [0020] also establishes that each access token is unique for each different client device, thus each client application on each different client device is inherently "a different client application").
comparing the received one-time password with one of the possible one-time passwords to identify one of the possible one-time passwords that matches the received one- time password (Song: [0024] discloses the authentication server which compares the generated server-side OTPs with a client-side OTP, and determines that the authentication has succeeded when there is a server-side OTP consistent with the client-side OTP).
Identifying the client application that sent the one-time password (OTP) (Song: [0024] discloses the "client" or "user" is "authenticated" if the OTPs match. Within the context of computer security "authenticate" means "to determine or verify one's identity". Thus, Song at the very least teaches: determine an identity of the client application that sent the OTP based upon the received OTP matching one of the possible OTPs).
Song does not teach about determining an identity of the client application that sent the one-time password by identifying one of the client applications that corresponds to the one matched possible one-time password.
However, Bowness teaches this limitation (Bowness: Col 5, Lines 8 – 35 and 62 - 67, Col. 6, Lines 1 - 22 discloses client application that sent the OTP and based upon the matched identity of the client application at the authentication server side).
	Song and Bowness are both considered to be analogous to the claimed invention because they are in the same field of authenticating users using one-time passwords. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Song to incorporate the teachings of Bowness providing a user registry at the OTP server. Doing so would map the users to the tokens and OTPs and aid in keeping track of the users. 

Regarding claim 2, Bowness and Song both teach that generating the received one-time password using a Time-based One-Time Password (TOTP) algorithm (Bowness: Col. 2 Line 65 – Col. 3 Line 30 provide for a time-based one-time password algorithm. Song: Fig. 4 discloses the one-time password generated using a Time-based One-Time Password (TOTP) algorithm).

Regarding claim 3, Song teaches the method of claim 1, further comprising: detecting a code in the received one-time password, wherein the code declares a group comprising the client application; and computing the possible one-time passwords that are valid within a time window only for the group comprising the client application (Song: Fig. 4, step 404 provides the “group” consisting of all applications on the user’s client devices).

Regarding claim 14, Song teaches the method of claim 1, further comprising: computing the possible one-time passwords that are valid within a time window only for the group comprising the client application (Song: [0042] and Fig. 4, step 410 discloses the OTPs generated at the server side are valid within a time window for the client application group).

Regarding claim 6, Song teaches the method of claim 2, further comprising:
identifying a plurality of potential generating clients that could have generated the received OTP; and dividing the potential generating clients into a plurality of groups (Song: Fig. 4, step 404 discloses the “group” consisting of all applications on the user’s client devices).

	Regarding claim 7, the claim is rejected in view of claim 1 rejection. 

Regarding claim 8, the claim is rejected in view of claim 2 rejection. 

Regarding claim 9, the claim is rejected in view of claim 3 rejection. 

Regarding claim 12, t the claim is rejected in view of claim 6 rejection. 

Regarding claim 13, Song further teaches the mobile device of claim 7, wherein the mobile device comprises a computational device, a Smart Phone, a laptop, a computer, an internet of things device, or a process capable of generating a TOTP (Song: Figs. 1-3 discloses computational devices).

Regarding claim 15, the claim is rejected in view of claim 14 rejection. 

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US Pub 20150172280) and Bowness (U.S. Patent 8412928) and further in view of Da Silva (U.S. Patent 10491391)
Regarding claim 5, Song teaches the method of claim 1, wherein generating the one-time password using keys including at least two parts comprising a) a first part stored in a database that is processed to narrow down a population of potential matches (Song: [0020] discloses the account information which maps to the first key and access token which maps to the second key. The account information and access tokens are stored by the server. Moreover, [0024] teaches that the account information is used to identify the access tokens. [0006] discloses the server-side OTPs are generated based on the tokens, the request time and the account information).  
Song and Bowness do not teach about a second part that is stored in a higher security database. Da Silva teaches this limitation (Da Silva: Col. 8 Lines 43-50 discloses the access token stored in a secure storage on the device representing the server).
Song, Bowness and Da Silva are all considered to be analogous to the claimed invention because they are in the same field of authenticating users. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Song and Bowness to incorporate the teachings of Da Silva and provide the authentication keys which generate the one-time passwords by utilizing a fast database of the server for fast processing of the “grouping the client applications” and saving the access tokens in a secure storage of the server for enhanced security. 

Regarding claim 11, the claim is rejected in view of claim 5 rejection. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kaplan (U.S. 20140304789A1) teaches a convenient One-time password system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M TRAN whose telephone number is (571)270-1994. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M TRAN/Primary Examiner, Art Unit 2432